McCULLOCH, C. J., (dissenting). .The test in this case is correctly stated in the majority opinion to be whether or not the warehouse company was the agent of appellant, or of appellee, in holding custody of the cotton, and I think the undisputed evidence determines that test in appellee’s favor. Appellant selected the place of delivery and gave general directions to appellee to deliver the cotton to the warehouse company, and the delivery was made in accordance with those instructions. The Peacock cotton was in possession of the warehouse company twelve days and the Mears cotton was in its hands two days before the cotton was destroyed by fire. The completed delivery in accordance with the directions of the consignee terminated the liability of the carrier. The fact that pursuant to a custom the warehouse company refrained from issuing warehouse receipts or from delivering the cotton to the owner until a clearance was given by the agent of the carrier did not change the effect of the custody of the warehouse company being that of the consignee and that the delivery was, therefore, complete. If such a custom can be considered in the case as having any bearing on the relation between the parties it is only for the protection of the carrier in the collection of freight charges. It may be conceded that the warehouse company was the agent of the carrier for the purpose of collecting the freight charges, but that does not affect the relation of principal and. agent which subsisted between the warehouse company and the consignee. The same person may be the agent, for different purposes, of both parties to a contract. Phoenix Ins. Co. v. State, 76 Ark. 180; Traveler’s Fire Ins. Co. v. Globe Soap Co., 85 Ark. 169. The cotton was in the hands of the custodian selected by the consignee as its agent to hold and to care for it, and the effect of that relation was not destroyed by the other agency mentioned so as to continue the liability of the carrier. The question of liability would be different if there was any proof that appellee had wrongfully refused a clearance and that appellant had failed to get possession of the cotton by reason of such wrongful act, but there is no such proof in this case. It is not shown either that the refusal to give a clearance was wrongful nor that appellant would have removed the cotton from the warehouse before the fire occurred. In other words, there is no charge of wrongful or negligent conduct on the part of the carrier, but liability is asserted solely on the ground that the relation of shipper and carrier subsisted at the time the fire occurred, and that the carrier was liable as an insurer of the cotton. The Michigan and Minnesota cases cited by counsel for appellee are, I think, directly in point, and should control the decision in this case. Black v. Ashley, 44 N. W. 1120, 80 Mich. 90; Arthur v. St. Paul & D. Ry., 35 N. W. 718, 38 Minn. 95. The fact that in the Minnesota case the delivery was to a public warehouse and that the statute gave a lien for freight charges does not distinguish it in principle from the present case, for the cases are similiar as to the controlling feature that warehouse receipts were withheld from the owner at the request of the carrier, for the collection of freight charges. The court said: “It is true that it had been delivered to the warehouseman for the plaintiffs, subject to the instruction that a warehouse receipt should not be issued to them until evidence was presented that the transportation charges had been paid, and that, by reason of the freight bills not having been yet presented to them, they had not had an opportunity to obtain this written evidence of their title. But it does not seem to us that this fact at all affects or bears upon anything connected with the situation or custody of the property which goes to the considerations of public policy upon which the strict liability of the carrier rests. The custody of the property had completely passed from the carrier into that of the public warehouseman. All control over or right to it on part of defendant had ceased, except the right to resort to it to enforce collection of its freight charges, in case plaintiffs, after demand, should refuse to pay them.” My conclusion is that the delivery of the cotton to the warehouse according to directions of appellant ought to be treated in law as a complete delivery to the consignee so as to terminate the liability of the carrier.